Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-321
                  Lower Tribunal Nos. 21-2 AP, 22-5 AP
                          ________________

  Eastern Shores Property Owners Association, Inc., et al.,
                                 Petitioners,

                                     vs.

                 City of North Miami Beach, et al.,
                               Respondents.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-
Dade County, Appellate Division, Daryl E. Trawick, Miguel M. de la O and
Maria de Jesus Santovenia, Judges.

    Isicoff Ragatz, Eric D. Isicoff, Teresa Ragatz and Christopher M.
Yannuzzi, for petitioners.

      Shubin & Bass, P.A., and Jeffrey S. Bass, Katherine R. Maxwell,
Deana D. Falce and Whitney A. Kouvaris, for respondent Dezer
Intracoastal Mall, LLC; Ottinot Law, P.A., and Hans Ottinot (Coral Springs),
Interim City Attorney, for respondent City of North Miami Beach.


Before SCALES, GORDO and BOKOR, JJ.

     PER CURIAM.
Denied.




          2